              Case 3:20-cv-04466-VC Document 60 Filed 03/05/21 Page 1 of 3


     SANJIV N. SINGH, A PROFESSIONAL LAW CORPORATION
1    Sanjiv N. Singh, Esq. (SBN 193525)
2    1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
3    Phone: (650) 389-2255
     Email: ssingh@sanjivnsingh.com
4
     INDRAJANA LAW GROUP, A PROFESSIONAL LAW CORPORATION
5    Michael B. Indrajana, Esq. (SBN 258329)
6    1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
7    Phone: (650) 597-0928
     Email: michael@indrajana.com
8
9    Attorneys for Plaintiff Founder Institute Incorporated

10
                               UNITED STATES DISTRICT COURT
11
                           NORTHERN DISTRICT OF CALIFORNIA
12
13   FOUNDER INSTITUTE INCORPORATED., Case No.: 3:20-cv-04466-VC
     a Delaware Corporation,
14
15                       Plaintiff,                 PLAINTIFF FOUNDER INSTITUTE
                                                    INCORPORATED’S NOTICE OF
16                       vs.                        APPEAL
17
     HARTFORD FINANCIAL SERVICES
18   GROUP INCORPORATED, a Corporation
19   doing business in California; SENTINEL
     INSURANCE COMPANY, LIMITED, a
20   corporation doing business in California;
21   and DOES 1 through 50, inclusive.

22                       Defendants.

23
24
25
26
27
28
                                                 -i-
       PLAINTIFF FOUNDER INSTITUTE INCORPORATED’S NOTICE OF APPEAL
                                      CASE NO.: 3:20-CV-04466-VC
              Case 3:20-cv-04466-VC Document 60 Filed 03/05/21 Page 2 of 3



1                                     NOTICE OF APPEAL

2          Notice is hereby given that, pursuant to Federal Rule of Appellate Procedure 3(a)

3    and Rule 4, Plaintiff Founder Institute, Incorporated, Plaintiff in the above-named case,

4    hereby appeals to the United States Court of Appeals for the Ninth Circuit from this

5    Court’s Order Granting Defendant’s Motion to Dismiss with Prejudice without a

6    hearing (Dkt. No. 59).

7
8
     DATED: March 5, 2021                      INDRAJANA LAW GROUP, A
9                                              PROFESSIONAL LAW CORPORATION
10
                                               /s/ Michael Indrajana
11                                       By:
                                               Michael Indrajana
12                                             Attorneys for Plaintiff FOUNDER
                                               INSTITUTE INCORPORATED.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -1-
       PLAINTIFF FOUNDER INSTITUTE INCORPORATED’S NOTICE OF APPEAL
                                     CASE NO.: 3:20-CV-04466-VC
              Case 3:20-cv-04466-VC Document 60 Filed 03/05/21 Page 3 of 3



1
2                              CERTIFICATE OF SERVICE
3
4    I hereby certify that I electronically filed the foregoing with the Clerk of the Court
5
     for the United States District Court for the Northern District of California by using
     the CM/ECF system on March 5, 2021. I further certify that all participants in the
6    case are registered CM/ECF users and that service will be accomplished by the
7    CM/ECF system. I certify under penalty of perjury that the foregoing is true and
     correct.
8
     DATED: March 5, 2021                     INDRAJANA LAW GROUP, A
9                                             PROFESSIONAL LAW CORPORATION
10
                                              /s/ Michael Indrajana
11                                      By:
                                              Michael Indrajana
12                                            Attorneys for Plaintiff FOUNDER
                                              INSTITUTE INCORPORATED
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2–
       PLAINTIFF FOUNDER INSTITUTE INCORPORATED’S NOTICE OF APPEAL
                                    CASE NO.: 3:20-CV-04466-VC
